Title: To George Washington from Major General Nathanael Greene, 28 November 1777
From: Greene, Nathanael
To: Washington, George



Dr Sir
Burlington [N.J.] Nov. 28th 9 oClock 1777

Three Brigades are now on their march for Head Quarters my division & Glovers brigade—General MDougalls division is not yet come to town—they had orders to march at four this morning and I was in hopes they would have been in town by the time Glovers brigade got over the River—I am afraid the want of provision has detaind them this morning—It is with the utmost difficulty we can get bread to eat—the Commissary of purchases of flour is very ill managed—there is no magazines of consequence, and the Army servd from hand to mouth—The Baggage cannot be got over by tomorrow night.
Mr Tench Frances an uncle of Col. Tilghman was brought to me a prisoner this morning—he was taken at Glouster—he sais Lord Cornwallis detachment consisted of about 6000 that none embarked until yesterday. he also adds that the reinforcement consisted of about 2500—from New York—General How designs to make an immediate attack upon the Army unless the weather is bad—this is the general conversation of the Officers of all ranks—Mr Francis sais he thinks the enemy design to burn and destroy where ever they go—German town is devoted to destruction—The enemy plunderd every body within

their reach and almost of every thing they had. It is the common conversation among the Officers of all ranks that they design to divide our lands as soon as the Country is conquerd—The obstinate resistance they say made at Mud Island has broke the campaign. I am with great respt Your Excelly most Obdt Servt

N. Greene

